Citation Nr: 0600916	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a herniated nucleus pulposus, currently rated as 
20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from April 1940 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.                 

The Board notes that additional evidence was forwarded to the 
Board in December 2005 after the appellant's case was 
certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  
The evidence was comprised of copies of private medical 
records, from February to June 1973.  There is no evidence of 
record showing that the appellant submitted a waiver of the 
RO's consideration of such evidence pursuant to 38 C.F.R. § 
20.1304(c).  However, although the appellant has not waived 
his procedural rights in this regard, the Board has 
determined that a remand for consideration of the above 
evidence, and issuance of a supplemental statement of the 
case is not warranted.  Specifically, a review of this 
evidence shows that it relates to a February 1973 work-
related accident the appellant was involved in and is not 
pertinent to the current issue on appeal.  Accordingly, the 
Board finds that the evidence received by it in December 2005 
is not pertinent evidence for which a remand is required 
under 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The appellant's service-connected low back disability, 
characterized as postoperative residuals of a herniated 
nucleus pulposus, is productive of no more than moderate 
limitation of motion, with no evidence of either severe 
intervertebral disc syndrome or severe lumbosacral strain.     

2.  The appellant's service-connected low back disability, 
characterized as postoperative residuals of a herniated 
nucleus pulposus, is not shown to be productive of limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less; the appellant dose not have ankylosis in the 
thoracolumbar spine.      


3.  There is no evidence of incapacitating episodes of 
intervertebral disc syndrome requiring bed rest within the 
previous 12-month period.    


CONCLUSION OF LAW

The criteria for a scheduler evaluation in excess of 20 
percent for the postoperative residuals of a herniated 
nucleus pulposus have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 
5243 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in March 2002, prior to the initial rating 
decision with regard to the issue on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the Board observes that the 
February 2003 statement of the case and September 2005 
supplemental statement of the case provided the appellant 
with the text of the relevant potions of the VCAA, as well as 
the implementing regulations.  The Board further notes that 
there is no indication that there is additional evidence that 
has not been obtained and that would be pertinent to the 
present claim.  The appellant has been notified of the 
applicable laws and regulations pertinent to his increased 
rating claim.  Moreover, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing before the Board in 
September 2004.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in March 2002, and May and June 2005, 
the appellant underwent VA examinations which were pertinent 
to his increased rating claim.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, given 
the standard of the new regulations, the Board finds that VA 
did not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Factual Background

The appellant's service medical records show that in August 
1944, the appellant injured his back and was diagnosed with a 
left sacroiliac sprain.      


In July 1948, the appellant underwent a VA examination.  
Following the physical examination, the diagnosis was 
lumbosacral strain, moderate.  

By a July 1948 rating action, the RO granted service 
connection for lumbosacral strain, moderate, with muscle 
spasm and limitation of motion.  At that time, the RO 
assigned a noncompensable disability rating under Diagnostic 
Code 5295, from August 22, 1945 to June 6, 1948, and a 20 
percent disability rating, effective from July 7, 1948.    

A VA examination was conducted in August 1953.  Following the 
examination, the diagnosis was lumbosacral strain, mild.  

In a September 1953 rating action, the RO reduced the 
disability rating for the appellant's service-connected low 
back disability, characterized as lumbosacral strain, mild, 
from 20 percent to 10 percent disabling under Diagnostic Code 
5295, effective from November 8, 1953.  

A VA Hospital Summary shows that the appellant was 
hospitalized from January 28, 1958 to February 26, 1958.  
Upon admission, it was noted that the appellant had 
complaints of back and left leg pain.  A myelography 
performed on February 14, 1958 revealed a filling defect at 
L-5 on the left.  Excision of the herniated nucleus pulposus 
and spine fusion was advised; however, the appellant 
developed influenza and surgery was postponed.  

A VA Hospital Summary reflects that the appellant was 
hospitalized for 16 days in April 1958.  While the appellant 
was hospitalized, he underwent an exploratory partial 
hemilaminectomy at L-4, L-5, with excision of a herniated 
nucleus pulposus at L-5, left, which was followed by a 
modified Hibb's spinal fusion.  Upon the appellant's 
discharge, he was diagnosed with a herniated nucleus pulposus 
at L-5, left.  

In a May 1958 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent evaluation 
for convalescence following surgery of the low back, from 
April 12, 1958 to June 22, 1958.  The RO further noted that 
from June 23, 1958, the appellant's 10 percent evaluation for 
his service-connected low back disability would be 
reinstated.

In April 1959, the appellant underwent a VA examination.  At 
the time of the examination, x-rays were taken of the 
appellant's lumbar spine.  According to the x-rays, a 
laminectomy at the lumbosacral interspace area was apparent, 
as well as a bone graft posteriorly in that region.  There 
was some narrowing of the fifth lumbar disc space.  The 
sacroiliac joints appeared normal.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner diagnosed the appellant with diminished motion of 
the lumbar region of the back, residual of surgical fusion 
performed in April 1958.   

By a May 1959 rating action, the RO increased the disability 
rating for the appellant's service-connected low back 
disability, characterized as residuals of an operation for a 
herniated nucleus pulposus, from 10 percent to 20 percent 
disabling under Diagnostic Code 5292, effective from April 
30, 1959.  In addition, as per a September 1959 Board 
decision, the RO, in an October 1959 rating action, 
determined that a 20 percent disability rating under 
Diagnostic Code 5293 was warranted for the appellant's 
service-connected low back disability from January 28, 1958 
to April 11, 1958.  The RO once again noted that the 
appellant was entitled to a temporary 100 percent evaluation 
for convalescence following surgery of the low back, from 
April 12, 1958 to June 22, 1958.  The RO further concluded 
that from June 23, 1958, a 20 percent disability rating was 
warranted for the appellant's service-connected low back 
disability.  

A VA Hospital Summary reflects that the appellant was 
hospitalized for 18 days in November 1963 for complaints of 
low back pain.  While the appellant was hospitalized, x-rays 
were taken of his lumbosacral spine which were reported to 
show "what appeared to be a spinal fusion over L-5 and 
sacrum."  There was a slight narrowing of the last lumbar 
interspace, but there was no bone reaction around the site, 
no bony lipping, and no arch defects of the sacroiliac 
joints, and the curvature was within normal limits.  The x-
rays also showed osseous union of L-5, SA-1 fusion.  Upon the 
appellant's discharge, the pertinent diagnosis was osseous 
union of L-5, SA-1, fusion, lumbosacral, status 
postoperative, treated, improved.  


In January 2002, the appellant requested that his service-
connected low back disability be reevaluated for a higher 
rating.

In March 2002, the appellant underwent a VA examination.  At 
that time, the examining physician stated that after the 
appellant's April 1958 surgery for a herniated nucleus 
pulposus, his condition improved.  However, approximately two 
years after the appellant's surgery, the appellant developed 
low back pain.  The appellant sought treatment and was told 
that he had a back sprain.  At that time, the appellant was 
working at Union Carbide and had multiple days of sick call 
because of the back pain.  In 1971, due to continuing low 
back pain, the appellant's family physician admitted him to 
the hospital and he was put in traction for two weeks.  In 
1973, the appellant was involved in an industrial accident 
when 7500 pounds of steel blew up and his body was thrown 
across the yard.  Subsequent to the accident, the appellant's 
back bothered him "on and off," and he underwent physical 
therapy.  The appellant was advised to wear a brace to help 
him lift things while at work.  Over the years, he learned to 
maneuver himself well.  The examiner noted that according to 
the appellant, he could feel that his back was giving way on 
him, but he never fell and was able to catch himself.  
Prolonged standing, sitting, or walking aggravated the pain.  
The appellant retired from Union Carbide in 1985.       

Upon physical examination, there was no tenderness on 
palpation of the back.  Strength was 4/5 on all extremities.  
Reflexes and pulses were intact.  In regard to range of 
motion of the lumbar spine, flexion forward was to 80 
degrees, normal was noted as to 95 degrees; extension 
backward was to 30 degrees, normal was noted to 35 degrees; 
lateral flexion was to approximately 20 degrees, bilaterally, 
with normal noted to 40 degrees; and rotation was to 
approximately 25 degrees, bilaterally, with normal noted to 
35 degrees.  Negative straight leg rising was found, but 
there was a pull on the back during that maneuver.  The 
assessment was of a herniated nucleus pulposus of the back, 
status post surgery.  Following the physical examination, the 
appellant had x-rays taken of this lumbar spine.  The x-rays 
were interpreted as showing evidence of diffuse degenerative 
disk disease involving the levels from L1 through L5.  The 
most advanced changes were seen at the levels of L2-3 and L3-
4, with reactive sclerotic changes, vacuum disk phenomenon, 
and marginal osteophyte formation.  There was degenerative 
spondylolisthesis of the posterior margin of L3, with respect 
to L2.  There was no evidence of fracture, subluxation, or 
structural abnormality.  Post-laminectomy and fusion were 
probably present posteriorly at the levels of L4 through S1.  
The diagnoses were (1) probable post-surgical changes, L4 
through S1, and (2) severe and diffuse degenerative disk 
disease, L1 through L5.        

In April 2002, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from January 2000 to March 
2002.  The records show that in January 2001, it was noted 
that the appellant had complaints of occasional back pain.   

A VA Nuclear Medicine Report shows that in April 2003, the 
appellant had a computed tomography (CT) taken of his lumbar 
spine.  The impression was of significant degenerative 
changes, with narrowing of the disc spaces at all levels from 
L1 through L5.  Broad-based disc bulge posteriorly at L3-L4 
and L4-L5, with mild impression on the thecal sac and 
narrowing of the neural foramina, bilaterally.  Minimal 
central canal stenosis was suggested at L3-L4.  

In April 2003, the RO received VAMC outpatient treatment 
records, from December 2002 to April 2003.  The records show 
that in December 2002, the appellant underwent a follow-up 
evaluation.  The appellant stated that he had constant pain 
in his back and left hip which was "worse than before."  He 
noted that he had to get off his feet and rest, and that he 
took non-steroidal anti-inflammatory (NSAID) medications for 
relief.  The assessment was advanced degenerative disk 
disease.

In September 2004, a hearing was conducted at the RO before 
the Board.  At that time, the appellant testified that due to 
his back pain, his ability to lift his legs or bend at the 
waist was "severely restricted."  He stated that he was 
unable to bend down and that he could only "stoop down."  
The appellant indicated that he was able to push a lawn 
mower; however, after he finished mowing the grass, he had to 
get in the hot tub and take a pain pill.  According to the 
appellant, he had a numbness in his left leg that went into 
his foot.  He reported that he could walk three-quarters of a 
mile before his back pain would increase and he would have to 
sit down and take a break.       

In December 2004, the RO received VAMC outpatient treatment 
records, from August 2002 to October 2004.  The records show 
that in April 2003, the appellant had x-rays taken of his 
lumbosacral spine.  The x-rays were interpreted as showing 
severe degenerative changes, with marginal osteophytes 
anteriorly and laterally at all levels.  There was no gross 
evidence of acute fracture or dislocation.  The disc spaces 
were markedly decreased from L1 through L5, likely 
representing advanced degenerative disc disease.  The 
vertebral heights were grossly maintained.  There was 
sclerosis at the end-plates of L3-4, which likely represented 
advanced osteoarthritis.  The impression was advanced 
degenerative changes as described, with marginal osteophytes 
anteriorly and laterally at all levels.  Narrowing of the 
disc spaces likely representing degenerative disc disease 
from L1 through L5.  No gross evidence of acute fracture or 
dislocation.  The records also reflect that in September 
2004, the appellant underwent a follow-up evaluation.  At 
that time, the appellant stated that he had back pain, with 
numbness radiating down his legs.  He indicated that he also 
had problems with range of motion when he exercised.  
According to the appellant, Naproxen helped the pain.  Upon 
physical examination of the appellant's extremities, there 
was no clubbing, cyanosis, or edema.  The neurologic 
examination was negative.  The pertinent diagnosis was low 
back pain with degenerative joint disease, with radiculopathy 
in the left leg; history of lumbar laminectomy at L4-5.         

In May 2005, the appellant underwent a VA neurological 
examination.  At that time, the examining physician noted 
that the appellant had a history of a left sacroiliac sprain 
during service.  In April 1958, the appellant had an 
exploratory partial hemilaminectomy at L-4, L-5, with 
excision of a herniated nucleus pulposus at L-5 on the left, 
which was followed by a modified Hibb's spinal fusion.  The 
appellant was hospitalized in November 1963 and the diagnosis 
was osseous union of L-5, SA-1 fusion treated, improved.  In 
February 1973, the appellant was involved in a work-related 
accident when a vessel blew up and he was "blown out of the 
building."  According to the appellant, he suffered third 
and second degree burns and had a series of skin grafts.  The 
appellant noted that he retired in March 1983.  His current 
complaints included back pain and left leg radiculopathy.  
The appellant stated that he had flare-ups two to three times 
a week which lasted one to two hours.  In regard to severity, 
the appellant indicated that it was a 4 or 5 out of 10.  The 
appellant denied any paralysis, weakness, or tremors.  He 
noted that he had stiffness in his left hip.  According to 
the appellant, he had numbness, paresthesias, and pain down 
the outside of the left lower leg and back of the thigh.      

The physical examination showed that there was no muscle 
atrophy.  There was also no abnormal muscle, tone, or bulk, 
and there were no tremors, tics, or other abnormal movements.  
Sensory examination was normal.  In regard to whether there 
was an abnormal plantar reflex (positive Babinski), the 
examiner stated "no."  In regard to whether the function of 
any joint was affected by the nerve disorder, the examiner 
responded "no."  The appellant's gait and balance were 
characterized as abnormal and the examiner described the gait 
or balance abnormality as "slightly slow normal for age."  
There were no residuals of a benign or malignant neoplasm of 
a nerve.  In regard to deep tendon reflexes, triceps, 
bilaterally, were 2+, biceps, bilaterally, were 2+, 
brachioradialis, bilaterally, were 2+, knee jerk, 
bilaterally, were 2+, and ankle jerk, bilaterally were 2+.  
The examiner concluded that the neurological examination did 
not reveal any neurological deficit.  According to the 
examiner, there was no spasm present, before or after 
exercise of the back.  There was firmness in the back, but no 
spasm.  The examiner noted that the appellant had not had any 
incapacitating episodes or attacks over the past 12 months.  
The examiner further indicated that the appellant had no 
paralysis.  According to the examiner, the neuralgia that the 
appellant expressed symptomatically would be considered mild. 

Following the appellant's May 2005 VA examination, the 
appellant had x-rays taken of his lumbosacral spine.  The x-
rays were interpreted as showing postoperative changes.  
There were extensive arthritic changes throughout, without 
focal disc herniation.  There was no discrete spinal stenosis 
or neural foraminal narrowing.         

In June 2005, the appellant underwent nerve conduction 
studies.  In regard to motor "C.V." studies which were done 
in the left peroneal and tibial nerves, the studies were 
within normal limits.  An electromyograph which was done in 
various muscles of the left lower extremity and the related 
paraspinal areas showed evidence of minimal denervation in 
the muscle supplied, mainly by L4-L5 roots.  The motor units 
had slight increase in "AMP" with few polyphasics.  The 
impression was that the above electrical findings when 
correlated with the clinical findings were suggestive of mild 
L4-L5 radiculopathy.          

Additionally, in June 2005, a VA examination was conducted.  
At that time, the appellant stated that he had weekly back 
symptom flare-ups which lasted one day.  The usual severity 
was listed as "moderate."  According to the appellant, he 
had pain in his low back that went down the left leg.  Upon 
physical examination, the appellant's posture was normal.  
When comparing measurements left versus right, there was no 
difference at mid-thigh or at mid-calf.  In regard to 
abnormal spinal curvatures, there was no gibbus, kyphosis, 
listing, lumbar lordosis, scoliosis, or reverse lordosis.  
There was mild lumbar flattening.  In regard to objective 
evidence of lumbar sacrospinalis, bilateral, there was no 
spasm, atrophy, guarding, or weakness.  There was mild 
tenderness, bilaterally.  In regard to active range of 
motion, flexion was from zero to 70 degrees, with pain 
beginning at 30 degrees and ending at 70 degrees.  Extension 
was from zero to 20 degrees, with pain beginning and ending 
at 20 degrees.  Lateral flexion, bilateral, was from zero to 
20 degrees, with pain beginning and ending at 20 degrees.  
Lateral rotation, bilateral, was from zero to 20 degrees, 
with pain beginning and ending at 20 degrees.  In response to 
the question as to whether there was additional limitation of 
motion on repetitive use of the joint(s) due to pain, 
fatigue, weakness, or lack of endurance, the examiner 
responded "yes."  According to the examiner, the factor 
most responsible for the limitation of motion was lack of 
endurance.  The muscle tone was normal, and the sensory 
examination was normal.  The Lasegue's sign was negative.  
The examiner stated that after performing the back 
examination and having the appellant lift a chair weighing 
six pounds five times for fatigability, the appellant did not 
demonstrate weakness, excessive fatigability, or 
incoordination.  He did demonstrate slight decrease in 
flexion.  The appellant's limitation was due to discomfort, 
and he did not objectively demonstrate severe pain.  There 
was no muscle atrophy, and there was no evidence of skin 
changes indicative of disuse due to service-connected back 
injury.  The service-connected low back disability had very 
mild tenderness "after exercise as discomfort low level pain 
as above."  The examiner opined that the overall disability 
of that picture would be equated with mild to moderate lumbar 
spinous disease, with minimal denervation in the muscles 
supplied mainly by L4-L5 roots.  The diagnoses were the 
following: (1) L4-L5 radiculopathy on the left, and (2) 
arthritic changes throughout L1 through S1 with more 
prominent changes at L4-L5 and L5-S1, without focal disc 
herniation and without discrete spinal stenosis or neural 
foraminal narrowing.  The examiner stated that the minimal 
denervation in the muscle supplied mainly by the L4-L5 roots 
shown on the nerve conduction studies and the EMGs were and 
could not be detected on the current physical examination.  
According to the examiner, there was no clinically detectable 
neurological deficit and any neurological deficit was 
detected objectively only by the above studies.          

By a September 2005 rating action, a separate 10 percent 
disability rating was granted under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5293-8526, effective from 
February 1, 2002, for the appellant's radiculopathy of the 
left lower extremity associated with residuals of the 
herniated nucleus pulposus, postoperative.  

In December 2005, the Board received copies of private 
medical records, from February to June 1973.  The records 
show that the appellant was hospitalized from February to May 
1973, after sustaining burns to the face, scalp, neck, chest, 
arms, hands, lower back, gluteal areas, and posterior aspect 
of the thighs and lower legs following a work-related 
accident.  

III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his low back disability causes him.  He indicates that he has 
chronic low back pain, with radiculopathy.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As previously stated, the appellant's service-connected low 
back disability, characterized as the postoperative residuals 
of a herniated nucleus pulposus, has been rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In 
this regard, the Board observes that during the course of 
this appeal, the regulations for rating disabilities of the 
spine were twice revised, effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  As the 
appellant's appeal was pending at the time the applicable 
regulations were amended, the appellant is entitled to 
consideration under the old criteria, and under both sets of 
the new regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the appellant is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild, a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks, severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation, and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief was 
assigned a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Initially, as to any complaints the appellant has about pain 
radiating to his left leg, these symptoms were separately 
rated in a September 2005 rating decision where a separate 10 
percent disability rating was granted for radiculopathy of 
the left lower extremity associated with residuals of the 
herniated nucleus pulposus, postoperative.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, these 
symptoms will not be considered in this decision.  

In this case, it is clear that the appellant has an ongoing 
low back disability that involves pain and discomfort, as 
well as some limited motion.  However, the Board finds that 
the appellant's disability does not warrant an increase to a 
40 percent disability rating under the criteria of the old 
Diagnostic Code 5293.  A 40 percent disability rating 
requires severe intervertebral disc syndrome, with recurring 
attacks with intermittent relief.  In the appellant's May 
2005 VA examination, although the appellant stated that he 
had flare-ups two to three times a week which lasted one to 
two hours, he also noted that in regard to severity, it was a 
4 or 5 out of 10.  In addition, physical examination showed 
that there was no muscle atrophy and no spasm was present, 
before or after exercise of the back.  There was firmness of 
the back; however, there was no spasm.  Although the examiner 
stated that the appellant's gait and balance were abnormal 
and described the gait or balance abnormality as "slightly 
slow normal for age," the examiner also concluded that the 
neurological examination did not reveal any neurological 
deficit.  Moreover, in the appellant's June 2005 VA 
examination, although the appellant reported that he had 
weekly back symptom flare-ups which lasted one day, the 
severity of the flare-ups was listed as "moderate."  
Furthermore, upon physical examination, although there was 
mild tenderness, bilaterally, there was no spasm, atrophy, 
guarding, or weakness.  The examiner opined that the overall 
disability of the appellant's picture would be equated with 
mild to moderate lumbar spinous disease.  Thus, the findings 
overall are not consistent with severe symptomatology due to 
the postoperative residuals of a herniated nucleus pulposus 
so as to warrant assignment of a 40 percent evaluation under 
the old Diagnostic Code 5293, as the evidence shows no more 
than moderate intervertebral disc syndrome with recurring 
attacks.

The Board has also evaluated the appellant's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002.  However, the appellant was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5289 
(2002) are not for application.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002)awards a 
10 percent disability rating for slight limitation of motion 
of the lumbar spine, 20 percent disability for moderate 
limitation of motion, and 40 percent disability for severe 
limitation of motion of the lumbar spine.  While the 
appellant demonstrated some limitation of his lumbar spine, 
his VA examination reports do not show that his limitation 
was severe.  Indeed, in the appellant's March 2002 VA 
examination, he could flex his lumbar spine to 80 degrees, 
and also extend it to 30 degrees.  In addition, in the 
appellant's June 2005 VA examination, he could flex his 
lumbar spine to 70 degrees, and also extend it to 20 degrees.  
Therefore, given the normal range of motion as noted by the 
examiner in March 2002, the ranges noted above do not rise to 
the level of "severe" limitation of motion.  See also 
38 C.F.R. § 4.71a, Plate V (2005).  Accordingly, a finding of 
severe limitation of motion is not warranted.     

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), lumbosacral strain is rated as 10 percent disabling 
when there is evidence of characteristic pain on motion, and 
20 percent disabling when there is evidence of muscle spasm 
on extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position.  Lumbosacral strain is 
rated 40 percent disabling when severe, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  In 
this regard, there is no medical evidence of record showing 
that the appellant's service-connected low back condition has 
been characterized as severe, and a positive Goldthwaite's 
sign has not been demonstrated.      

In this case, the appellant has been diagnosed with arthritis 
of the lumbar spine.  X-rays of the appellant's lumbar spine 
taken in March 2002 were interpreted as showing severe and 
diffuse degenerative disk disease, L1 through L5.  In 
addition, an April 2003 VA CT of the appellant's lumbar spine 
was reported to show significant degenerative changes, with 
narrowing of the disc spaces at all levels from L1 through 
L5.  Nevertheless, there has been no indication that he has 
complete loss of lateral motion, marked limitation of forward 
bending in a standing position abnormal mobility on forced 
motion.  In the appellant's June 2005 VA examination, the 
Lasegue's sign was negative.  In addition, the examiner 
stated that after performing the back examination and having 
the appellant lift a chair weighing six pounds five times for 
fatigability, the appellant did not demonstrate weakness, 
excessive fatigability, or incoordination.  Although the 
appellant demonstrated slight decrease in flexion, the 
appellant's limitation was due to discomfort, and he did not 
objectively demonstrate severe pain.  Moreover, there was no 
muscle atrophy, and there was no evidence of skin changes 
indicative of disuse due to service-connected back injury.  
Therefore, in light of the above, the Board concludes that a 
rating in excess of 20 percent under the former criteria for 
Diagnostic Code 5295, for the appellant's service-connected 
postoperative residuals of a herniated nucleus pulposus, is 
not warranted.  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
provided for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
evaluation was provided for with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent evaluation 
was for assignment with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation was 
for assignment with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For purposes of evaluations, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  Id.  When evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities were to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes and 
neurologic disabilities were to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  
If intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Under Diagnostic Code 5293, effective September 23, 2002, the 
appellant's disability also does not warrant an increase to 
40 percent.  There is no evidence of record showing that the 
appellant's service-connected postoperative residuals of a 
herniated nucleus pulposus required bed rest prescribed and 
treated by a physician.  In addition, in the appellant's May 
2005 VA examination, the examiner specifically noted that the 
appellant had not had any incapacitating episodes or attacks 
over the past 12 months.  Therefore, an increase to 40 
percent is not warranted under Diagnostic Code 5293.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include Diagnostic Code 5237 for lumbosacral or cervical 
strain, Diagnostic Code 5243 for intervertebral disc 
syndrome.  Reference is made to evaluating intervertebral 
disc syndrome, preoperatively or postoperatively, either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  The criteria for the General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, are as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire 
spine.............................100

Unfavorable ankylosis of the entire 
thoracolumbar spine..............50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion 
of the thoracolumbar spine 30 
degrees or less; or, favorable 
ankylosis of the entire 
thoracolumbar spine.....40

Forward flexion of the cervical 
spine 15 degrees or less; or, 
favorable ankylosis of the entire 
cervical 
spine...............................
.....30


Forward flexion of the thoracolumbar 
spine greater than 30 degrees but 
not greater than 60 degrees; or, 
forward flexion of the cervical 
spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to 
result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but 
not greater than 85 degrees; or, 
forward flexion of the cervical 
spine greater than 30 degrees but 
not greater than 40 degrees; or, 
combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of 
motion of the cervical spine greater 
than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the 
height...........10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine (effective from September 23, 2003).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months......60

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 12 
months.................................................40

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 12 
months..................................................20

With incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the past 12 
months...............................................10

Note (1): For purposes of evaluation 
under Diagnostic Code 5243, an 
incapacitation episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitation episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.   

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 23, 2003).

In this case, an increased rating to 30 percent is not 
warranted.  There is no evidence of record showing that 
forward flexion of the appellant's cervical spine is limited 
to 15 degrees or less, nor is there any evidence showing that 
the appellant has demonstrated favorable ankylosis of the 
entire cervical spine.  In addition, in the appellant's June 
2005 VA examination, in response to the question as to 
whether the nature of the appellant's condition involved the 
cervical or upper thoracic spines, the examiner responded 
"no."  

Additionally, at no time of record has the appellant been 
restricted to 30 degrees or less of forward flexion, and no 
examiner has suggested his limitation of motion of the lumbar 
spine equates to favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Therefore, a 40 percent evaluation 
is not warranted under the revised criteria for spinal 
disabilities.  Moreover, as previously stated, in the 
appellant's May 2005 VA examination, the examiner 
specifically noted that the appellant had not had any 
incapacitating episodes or attacks over the past 12 months.  
Accordingly, in light of the above, the Board finds that a 
rating in excess of 20 percent is not warranted under the 
revised criteria for spinal disabilities.     

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.  

However, there is no evidence in the present case that there 
is any weakness, excess fatigability, or incoordination due 
to "flare-ups" of the service-connected low back disability 
which would warrant increased compensation.  In the 
appellant's June 2005 VA examination, in response to the 
question as to whether the appellant had additional 
limitation of motion on repetitive use of the joint(s) due to 
pain, fatigue, weakness, or lack of endurance, the examiner 
responded "yes."  However, according to the examiner, the 
factor most responsible for the limitation of motion was lack 
of endurance.  The examiner further noted that the muscle 
tone was normal and that after the appellant lifted a chair 
weighing six pounds five times, the appellant did not 
demonstrate weakness, excessive fatigability, or 
incoordination.  As such, an increased rating under 38 C.F.R. 
§§ 4.40, 4.45, or the holding in DeLuca is not warranted.       

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).      


ORDER

A rating in excess of 20 percent for the postoperative 
residuals of a herniated nucleus pulposus is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


